This is an appeal from the county court of Winkler county from a judgment rendered therein on December 26, 1931.
It appears that the term of court at which the case was tried ended on the same date, and that the appeal bond herein was not filed until January 21, 1932.
The terms of county court, unless increased by the commissioners' court of the county, shall continue for only three weeks, article 1961, as amended by Acts 1929, 1st Called Sess., c. 48, § 2 (Vernon's Ann.Civ.St. art. 1961), and article 1962, Revised Statutes, and, in order to perfect an appeal from a judgment of a court where the term continues only three weeks, appeal bond must be filed within twenty days after the expiration of the term. Article 2253, R.S., as amended by Acts 1927, c.15, § 1 (Vernon's Ann.Civ.St. art. 2253).
The bond herein having been filed more than twenty days after the expiration of the term, this court has no jurisdiction, and the appeal must be dismissed. *Page 583